Judd admr zwl Brunson J
Replevin. Tried at Wayne Circuit Dec1 1826. Motion for New trial.
No evidence was given on the trial as to Brunson’s right to retain a considerable part of the property in question, yet the Judge charged the Jury, that if they were satisfied that Defendant had a right to retain a part of the property as having been sold or pledged to him by Plffs Intestate, they might well find a general verdict for Deft, as it could make no diffirence to the parties, and they accordingly fou[nd] a verdict for Deft.
1. The verdict is manifestly against the evidence.
2. The Judge misdirected the Jury, as appears by the Bill of exceptions signed by him, and on file in this cause, setting out the above facts.